Case: 15-10026      Date Filed: 12/27/2016      Page: 1 of 9


                                                                     [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 15-10026
                              ________________________

           D.C. Docket Nos. 9:11-cv-81267-KAM, 9:09-cr-80023-KAM-1

MARK JOSEPH HARVEY,

                                                                     Petitioner - Appellant,

                                           versus

UNITED STATES OF AMERICA,
                                                                    Respondent - Appellee.
                               _______________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                            _______________________

                                   (December 27, 2016)




Before MARCUS and DUBINA, Circuit Judges, and GOLDBERG, * Judge.




       *
         Honorable Richard W. Goldberg, Judge for the United States Court of International
Trade, sitting by designation.
              Case: 15-10026    Date Filed: 12/27/2016   Page: 2 of 9


PER CURIAM:

      Mark Joseph Harvey (“Harvey”) pleaded guilty to possession and

distribution of child pornography. The district court sentenced him to 480 months

in prison. Harvey later moved to vacate his sentence under 28 U.S.C. § 2255. The

district court denied the motion. Harvey now appeals, arguing that the district

court erred when it denied the motion without first holding a hearing.

      The district court must conduct a hearing on a § 2255 motion unless the

record conclusively establishes that Harvey cannot prevail on the motion. The

record did so here. On that basis, we affirm.

                                BACKGROUND

      In late 2008, an undercover FBI agent used the computer program

“Gigatribe” to connect with an individual called “LGFAPPER.” Gigatribe allows

a computer user to download images and videos from other computer users.

LGFAPPER’s Gigatribe account described his child pornography collection and

provided directions for downloading it.

      Through Gigatribe, the FBI agent eventually downloaded videos and images

of child pornography from LGFAPPER’s computer. The agent then used a

network monitoring program to discover the IP addresses that LGFAPPER used on

the date and time of the downloading. Through administrative subpoenas served

on Sprint PCS, the FBI learned that these IP addresses belonged to the account


                                          2
              Case: 15-10026     Date Filed: 12/27/2016   Page: 3 of 9


registered to Harvey at his residence. After this, a detective observed Harvey

entering his house “holding in his left hand a small, soft, black bag that was

consistent with a laptop carrying case.”

      Based on the above information, the FBI obtained a search warrant for

Harvey’s residence. The warrant specified that the “premises to be searched

include[d] the contents of all computers and electronic media contained within” the

residence. Seven FBI agents and a police detective executed the warrant at 6:05

a.m. Harvey was the sole occupant of the residence at the time. Under Harvey’s

bed, the agents found a laptop computer and an external hard drive.

      Harvey remained in his home during the search. The agents neither told

Harvey that he could leave nor that he had to stay. The agents never brandished

weapons, never touched Harvey, never read him his Miranda rights, and never told

him that he could refuse to answer questions. When Harvey moved throughout the

house, an agent escorted him. When not moving, Harvey sat with two agents who

asked him questions about his use of the laptop.

      Although Harvey was initially unwilling to answer questions, he eventually

disclosed after repeated questioning that he owned and was the sole user of the

confiscated laptop. He also stated that he used the “LGFAPPER” account. Harvey

explained that any pictures would be located on the external hard drive. The

agents then conducted a preliminary forensic examination of the computer


                                           3
               Case: 15-10026   Date Filed: 12/27/2016   Page: 4 of 9


equipment, which revealed images of hard core child pornography. Moreover, at

the time of the search, the computer was in the process of downloading child

pornography.

      After the discovery of child pornography, at around 8:00 a.m., the agents

immediately discontinued questioning and took Harvey to the police station. At

the station, the agents informed Harvey of his Miranda rights and he signed a

waiver of those rights. Harvey then confessed both orally and in writing that,

through his LGFAPPER account on Gigatribe, he used his laptop to download and

distribute child pornography. Harvey failed to ask for an attorney at any time

during the preceding events.

      A subsequent forensic analysis of the seized computer equipment uncovered

in excess of 100,000 images and hundreds of videos of child pornography

involving children of nearly all ages. Harvey’s counsel never moved to suppress

Harvey’s above statements.

      And so on April 24, 2009, Harvey pleaded guilty to two counts of

distribution of child pornography in violation of 18 U.S.C. §§ 2252A(a)(2)(A) and

2252A(b)(1) and one count of possession of child pornography in violation of 18

U.S.C. §§ 2252A(a)(5)(B) and 2252A(b)(2). These charges carry a mandatory

minimum sentence of five years in prison and a maximum sentence of fifty years

in prison. In exchange for his guilty plea, the Government agreed to two


                                         4
              Case: 15-10026     Date Filed: 12/27/2016   Page: 5 of 9


conditions. First, the government agreed to forgo filing any additional charges for

violations under 18 U.S.C. §§ 2251, 2252, and 2252A. If convicted under 18

U.S.C. § 2251, Harvey faced on each count a mandatory minimum sentence of

fifteen years in prison and a maximum sentence of thirty years in prison, in

addition to the per-count five-year minimum sentence for any additional violations

of §§ 2252 and 2252A. Thus, Harvey’s plea allowed him to potentially avoid a

much longer sentence. Second, the government agreed to recommend a sentencing

reduction for acceptance of responsibility.

      At the sentencing hearing on August 14, 2009, Harvey expressed remorse

for his actions. His counsel requested a downward variance and emphasized that

Harvey was cooperative and readily accepted responsibility for his wrongdoing.

The district court ultimately granted a partial downward variance in sentencing

Harvey to 480 months imprisonment and a lifetime of supervised release.

      Harvey later moved to vacate his sentence under 28 U.S.C § 2255. The

district court denied the motion without a hearing. Harvey appealed. We granted a

certificate of appealability (“COA”) on two issues:

      (1) Whether the district court erred when, without a hearing, it denied

         Harvey’s claim that his counsel provided ineffective assistance for failing

         to investigate and raise a motion to suppress his pre-trial statements; and




                                          5
               Case: 15-10026      Date Filed: 12/27/2016    Page: 6 of 9


      (2) Whether the district court erred when, without a hearing, it denied

           Harvey’s claim that the alleged ineffective assistance rendered his plea

           involuntary.

                                    DISCUSSION

      We review the denial of a § 2255 evidentiary hearing for abuse of discretion.

Winthrop-Redin v. United States, 767 F.3d 1210, 1215 (11th Cir. 2014). The

district court may decline to hold a hearing on § 2255 motion if “the motion and

the files and records of the case conclusively show that the prisoner is entitled to

no relief.” 28 U.S.C. § 2255(b). Put differently, the district court must grant a

hearing if a prisoner “alleges facts that, if true, would entitle him to relief.”

Winthrop-Redin, 767 F.3d at 1216. But “a district court need not hold a hearing if

the allegations are ‘patently frivolous,’ ‘based upon unsupported generalizations,’

or ‘affirmatively contradicted by the record.’” Id. (citation omitted). For the

reasons below, the record conclusively shows that Harvey is entitled to no relief

and, therefore, the district court did not abuse its discretion in refusing to hold a

hearing.

      I.      Harvey’s Claim that Counsel was Ineffective.

      To prevail on an ineffective assistance of counsel claim, Harvey must prove

two prongs. First, Harvey “must show that counsel’s performance was deficient.”

Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064 (1984).


                                            6
              Case: 15-10026     Date Filed: 12/27/2016    Page: 7 of 9


Second, Harvey “must show that the deficient performance prejudiced the

defense.” Id. To establish “prejudice” in the context of a plea agreement, Harvey

must “show ‘that there is a reasonable probability that, but for counsel’s errors,

[Harvey] would not have pleaded guilty and would have insisted on going to

trial.’” Lafler v. Cooper, 132 S. Ct. 1376, 1384-85 (2012) (citation omitted). In

other words, Harvey “must convince the court that a decision to reject the plea

bargain would have been rational under the circumstances.” Padilla v. Kentucky,

559 U.S. 356, 372, 130 S. Ct. 1473, 1485 (2010).

      Here, the government agreed to a deal that allowed Harvey to avoid

additional charges carrying higher sentences and allowed Harvey to more

persuasively argue for a variance at sentencing. The government also agreed to

endorse a reduction for acceptance of responsibility. In exchange, Harvey pleaded

guilty to charges for which there existed exceptionally weighty evidence of guilt.

Even if Harvey prevailed in suppressing his pre-trial statements and any fruits of

them, the government had evidence of the following: (1) LGFAPPER possessed

and distributed child pornography; (2) LGFAPPER used IP addresses registered to

Harvey at his residence to download and distribute child pornography; (3) a

detective saw Harvey entering his home carrying a laptop bag; (4) agents executed

a search of Harvey’s home while he was the sole occupant; (5) agents seized and

searched, pursuant to a warrant, computer equipment located under Harvey’s bed;


                                          7
               Case: 15-10026      Date Filed: 12/27/2016    Page: 8 of 9


(6) during the search, the seized laptop was downloading child pornography; and

(7) a forensic examination of the computer equipment uncovered massive

quantities of child pornography.

      Harvey asserts that, had counsel investigated and raised a motion to suppress

his pre-trial statements, he would have opted for a trial on the above evidence. But

excluding the pre-trial statements, the incriminating evidence against Harvey was

overwhelming. For that reason, it would not have been rational to reject a plea

agreement and Harvey’s conclusory assertion to the contrary is contradicted by the

record. Therefore, Harvey failed to satisfy the prejudice prong of his ineffective

assistance of counsel claim. Accordingly, the record conclusively establishes that

Harvey is entitled to no relief and, on that basis, the district court did not abuse its

discretion in declining to hold a hearing.




                                             8
               Case: 15-10026      Date Filed: 12/27/2016    Page: 9 of 9


      II.    Harvey’s Claim that His Plea was Involuntary.

      Harvey must satisfy the two prongs of an ineffective assistance of counsel

claim to prevail on a claim that ineffective assistance of counsel rendered his plea

involuntary. Hill v. Lockhart, 474 U.S. 52, 58-60, 106 S. Ct. 366, 370-71 (1985).

For the reasons above, the record conclusively establishes that Harvey failed to

satisfy at least one of the prongs and, therefore, he is entitled to no relief.

Consequently, the district court did not abuse its discretion when it refused to hold

a hearing on Harvey’s § 2255 claim that his plea was involuntary.

                                    CONCLUSION

      For the foregoing reasons, we affirm the refusal to hold a hearing on

Harvey’s § 2255 motion.

      AFFIRMED.




                                            9